DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 4/15/2021 in which claims 1-3, 5-6, 9-10, 12-17, and 20 have been amended, claims 4 and 18 have been canceled and new claim 22 has been added.  Thus, the claims 1-3, 5-17, and 19-22 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of displaying the set of options without significantly more.  
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 5, and 13.
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1: YES).
an executable control object for logging user activity, wherein the executable control object is downloaded and executed by a client computing device of a user as a result of the executable control object being embedded in source code of a webpage of the second entity and accessed via the client computing device, which causes the client computing device to: collect user activity data that includes: an identifier associated with the client computer device; and a measurement captured by the client computing device associated with interactions of the user with the client computer device, the measurement including: an action performed by the user to an object displayed in a user interface of the client computing device; an identity of the object; and a time value indicating a time at which the action was performed to the object; and provide the user activity data to the one or more computer systems; obtaining, from storage, transactional data associated with the user; transforming the transactional data and the user activity data that includes the measurement into a set of variable values usable as input into a machine learning algorithm that is trained to infer characteristics about the user from the set of variable values; obtaining, as a result of inputting the set of variable values into the machine learning algorithm, a fidelity score output by the machine learning algorithm; and based at least in part on the fidelity score and without obtaining additional information about the user from a third entity; determining a set of options to display in the webpage on the client computing device; and causing the client computing device to display the set of options in the webpage.  These limitations, under their broadest reasonable interpretation, describe the abstract idea of displaying the set of options which correspond to Certain Methods of Organizing Human Activity as these limitations relate to commercial or legal interactions.  The an executable control object, a client computing device, source code of a webpage, a user interface, the one or more computer systems, and a machine learning algorithm recitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
(Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an executable control object, a client computing device, source code of a webpage, a user interface, the one or more computer systems, and a machine learning algorithm are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional element when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 5 and 13 and hence these claims 5 and 13 are rejected on similar grounds as claim 1.
Dependent claims 2-3, 6-12, 14-17, and 19-22 further define the abstract idea that is present in their respective independent claims 1, 5, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do 
Response to Arguments
Applicant's arguments filed dated 4/15/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-3 and 5-21 under 35 U.S.C. 101, Applicant states that the claims are not directed to an abstract idea under Step 2A, Prong 1.  Applicant presents arguments stating that the claim 1 requires an “executable control object,” which is necessarily executed by a “computing device,” to log user activity performed in a “webpage.”  Therefore, claim 1 recites specific technical solution and recites much more than a mathematical concept, does not recite an established subgroupings of organizing human activity (e.g., fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior and relationships or interactions between people), and cannot practically be performed in the human mind.  
Examiner respectfully disagrees and notes that under Step 2A, Prong 1, it is first determined if the claim recites an abstract idea.  The additional limitations of an “executable control object,” “computing device,” and a “webpage.” are then considered to determine if these limitations restrict the claim from reciting an abstract idea.  The technical solution offered by the claim is considered under Step 2A, Prong 2.  In this case, the claim recites an abstract idea of displaying the set of options and the additional technical limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea.  
Applicant states that under Step 2A, Prong 2, the claim as a whole is not abstract if the claim recites an ordered combination of features that transform the abstract idea into a practical application.  The ordered combination of features recites the practical application of affecting the contents of a webpage based on characteristics of the user inferred from interactions with the webpage without incurring the network latency that would result from obtaining additional information about the user from another source (e.g., an external entity).  The improvement over prior computer systems due to this practical application is a reduction in latency at least in part from eliminating the need to communicate with a third party to obtain additional data about a user.  In this manner, network latency is reduced, improving the usability of the system, and user experience with the computer system is improved.
Examiner notes that the additional technology limitations are recited at a high level of generality and it amount to simply applying the abstract idea without offering any technical/technology improvements.  The claim recites providing an executable control object for obtaining user activity and the executable control object is embedded in source code of a webpage and is downloaded by a client computing device.  The collected user activity and the transaction data is transformed into a fidelity score with the use of a machine learning algorithm and a set of options are then determined which is then displayed in the webpage.  Collecting and displaying data are abstract concepts and the use of technology to collect and display data amount to applying the abstract concept with the use of technology.  The specification does not identify any technical problem for which a technical solution is sought.  The claim limitations simply applies the abstract concept with the use of technology without integrating the abstract idea into a practical application.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding Core Wireless, Examiner notes that the scope of the claimed invention is very different than what is present in Core Wireless.  For example, the claimed invention simply displays a set of options in the webpage on the client computing device which is nothing more than an abstract concept.  There is no similarity between the claimed invention and what is claimed in Core Wireless.  Thus, these arguments are not persuasive.
Applicant states that claims 1-3 and 5-21 amount to significantly more than an ineligible judicial exception.  The amended claims, when considered as a whole, amount to significantly more than an ineligible abstract idea.  These features, collectively, are specific, technical, and unconventional, and not common to nearly every computer.  Therefore, claim 1 cannot be said to be well-understood, routine or conventional and Applicant respectfully requests that the rejection of claim 1 under 35 U.S.C. § 101 be withdrawn.
	Examiner respectfully disagrees and notes that Applicant makes conclusory statements regarding various features to be unconventional.  The various limitations the Applicant is referring to are part of a generic computing device performing generic computer functions.  There is no inventive concept present and the claims do not recite any limitations that amount to add significantly more.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693